Citation Nr: 1712327	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO. 11-28 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama 


THE ISSUES

1. Entitlement to service aggravation for bilateral pes planus. 

2. Entitlement to service connection for multiple joint pains, to include as a manifestation of an undiagnosed or chronic multisymptom illness. 

3. Entitlement to service connection for respiratory symptoms, also claimed as bronchitis, to include as a manifestation of an undiagnosed or chronic multisymptom illness.

4. Entitlement to service connection for fatigue, to include as secondary to the service-connected acquired psychiatric disorder or as a manifestation of an undiagnosed or chronic multisymptom illness. 

5. Entitlement to service connection for intestinal symptoms, to include as a manifestation of an undiagnosed or chronic multisymptom illness. 

6. Entitlement to service connection for acid reflux, to include as a manifestation of an undiagnosed or chronic multisymptom illness. 
ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to November 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In June 2015, the Board remanded the appeal to the RO for additional development. For the reasons discussed below, the matter has not been properly returned to the Board for appellate consideration, and another remand is required. See Stegall v. West, 11 Vet. App. 268 (1998). 

The issues of entitlement to service connection for an acquired psychiatric disorder, sinusitis, a memory disorder, and a sleep disorder; entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU); and entitlement to non-service-connected pension were remanded in June 2015 with the claims currently on appeal. Following development conducted pursuant to the Remand, the Agency of Original Jurisdiction (AOJ), in an April 2016 rating decision, granted service connection for an acquired psychiatric disorder including memory and sleeping difficulties, granted service connection for sinusitis, granted entitlement to a TDIU, and granted entitlement to non-service-connected pension. As these issues have been fully granted, they are no longer before the Board. Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In July 2016, following re-certification of the appeal to the Board, the Veteran's then-representative submitted a motion to withdraw as the Veteran's representative. See 38 C.F.R. §§ 14.631(c), 20.608(b). In January 2017, the Board granted the former representative's motion to withdraw, and notified the Veteran accordingly. In addition, the Board provided the Veteran an opportunity to appoint another representative; however, the Veteran responded that he desired to proceed with the appeal unrepresented. 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the AOJ. 


REMAND

Following VA examination in March 2016 for bilateral pes planus, the VA examiner opined that the Veteran's pre-existing pes planus was not aggravated beyond its natural progression by his military service. As rationale, the VA examiner indicated that pes planus was not noted on the service separation examination report and there was no medical documentation of foot pain until September 2015. While the October 1995 service examination report reflects a normal foot examination, the Veteran reported "foot trouble" in the accompanying Report of Medical History form, which he did not report in the similar forms dated in June 1979, June 1980, June 1984, January 1985, May 1986, September 1986, and August 1992. In addition, the Veteran has provided statements since October 2008 seeking service connection for his pes planus. As the Veteran competently reported foot symptoms during service and post-service prior to September 2015, an addendum medical opinion is needed. 

Regarding the remaining claimed symptoms, the Veteran was afforded a Gulf War examination in March 2016. The VA examiner indicated that the Veteran reported respiratory symptoms and abnormal weight loss, but had no diagnosis for these symptoms. The VA examiner indicated that these symptoms were not manifestations of an undiagnosed illness, but indicated that the symptom of abnormal weight loss was still being investigated by his treating physician. Following examination, the VA examiner attributed the other claimed symptoms to known diagnoses: acid reflux to GERD; intestinal symptoms to diverticulosis; joint pain to normal aging and gout; and fatigue to diabetes, hypogonadism, and depression. The VA examiner then opined that these conditions were less likely than not related to service as there is "no clinical evidence of any of these conditions due to environmental exposures" experienced in the Persian Gulf. 

In review of the medical opinion provided by the VA examiner, the Board finds the opinion inadequate for adjudication purposes. First, the VA examiner did not provide an adequate rationale for her opinion as her rationale was limited only to relating the diagnosed conditions to environmental exposures. Second, the VA examiner did not adequately explain why the Veteran's respiratory symptoms were currently undiagnosed, but not a manifestation of an undiagnosed illness. Third, the VA examiner attributed the symptom of fatigue, at least in part, to the Veteran's depression, but did not opine whether the symptom was a manifestation of his depression or a separate and distinct disability caused or aggravated by his depression. Accordingly, a new VA examination is needed. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file, to specifically include all VA treatment records dated after October 2015. 

3. After the passage of a reasonable amount of time or upon the Veteran's response, schedule the Veteran for a VA orthopedic examination to assist in determining whether the bilateral pes planus disability was aggravated by the Veteran's military service. All appropriate tests, studies, and consultation must be accomplished and all clinical findings must be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner should provide the following opinions:

a. Did the Veteran's pre-existing bilateral pes planus disability, as noted upon entrance into service, increase in severity during service?

In rendering the above opinion, the VA examiner should specifically comment on the October 1995 Report of Medical History form where the Veteran reported "foot trouble." 

b. If the pre-existing bilateral pes planus disability increased in severity during service, is there clear and unmistakable evidence (i.e., medically and factually undebatable) that the increase in severity was due to the natural progress of the disease? 

If yes, the VA examiner is asked to identify factual and/or medical evidence to support the opinion. 

The VA examiner has an independent responsibility to review the entire record for pertinent evidence in conjunction with rendering the requested opinions. In addition to any records that are generated as a result of this Remand, the VA examiner's attention is drawn to the following:

*In the October 1995 Report of Medical History form, the Veteran reported "foot trouble." In the accompanying medical examination form, the service physician documented a normal foot examination.

*Upon VA examination in March 2016, the Veteran reported bilateral arch pain and tightness approximately four-to-five times per year that limits his standing and walking tolerance. He reported currently using custom orthotics, but previously used over-the-counter shoe inserts.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

4. Schedule the Veteran for the appropriate examination(s) with regard to the claims of service connection for multiple joint pains, respiratory symptoms, chronic fatigue, acid reflux, and intestinal symptoms. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

The VA examiner(s) should elicit and document a full and complete history from the Veteran regarding his in-service and post-service symptoms of joint pains, respiratory symptoms, chronic fatigue, acid reflux, and intestinal symptoms.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and physical examination, the VA examiner(s) should provide the following opinions, as appropriate: 

a. Has the Veteran at any time during the appeal period reported joint pain that is separate and distinct from the already service-connected conditions of degenerative joint and disc disease of the cervical spine with associated bilateral upper extremity radiculopathy, residuals of a fractured right index finger, and right knee patellofemoral pain syndrome?

If yes, the VA examiner should identify the specific joints involved. 

b. Has the Veteran at any time during the appeal period reported respiratory complaints that are separate and distinct from the already service-connected sinusitis?

If yes, the VA examiner should identify the specific complaints. 

c. Are the Veteran's complaints of fatigue separate and distinct from his service-connected acquired psychiatric disorder, diagnosed as adjustment disorder with depressed mood and depressive disorder with mixed features?

Then, the VA examiner(s) should provide the following opinions FOR EACH SUBSET OF SYMPTOMS IDENTIFIED BY THE VETERAN THAT ARE SEPARATE AND DISTINCT FROM AN ALREADY SERVICE-CONNECTED DISABILITY:

a. Is the Veteran's reported symptomatology attributable to a known clinical diagnosis or is the symptomatology a manifestation of an undiagnosed illness?

b. If the VA examiner determines that the Veteran's symptomatology is attributable to a known clinical diagnosis, then the VA examiner is asked to provide the following opinion:

Is the Veteran's symptomatology consistent with: (1) a diagnosable, but medically unexplained, chronic multisymptom illness of unknown etiology, (2) a diagnosable, chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

c. If the VA examiner determines that the Veteran's symptomatology is consistent with either a diagnosable, chronic multisymptom illness with a partially explained etiology, or with a disease with a clear and specific etiology and diagnosis, then the VA examiner is asked to provide the following additional opinions:

i. Did the Veteran's diagnosed disability have its onset during service or is it otherwise causally related to any event or circumstance of service?

ii. Is the Veteran's diagnosed disability related to a presumed environmental exposure experienced by the Veteran during service in Southwest Asia?

iii. Is the Veteran's diagnosed disability proximately due to or aggravated by a service-connected disability, to include the medication prescribed as treatment for a service-connected disability?

If the opinion is that the diagnosed disability was aggravated by a service-connected disability, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

The VA examiner has an independent responsibility to review the entire record for pertinent evidence in conjunction with rendering the requested opinions. In addition to any records that are generated as a result of this Remand, the VA examiner's attention is drawn to the following:

*In the October 1995 Report of Medical History form, the Veteran reported "swollen or painful joints," "painful or 'trick' shoulder or elbow," "'trick' or locked knee," "foot trouble," "ear, nose, or throat trouble" and "sinusitis"; he denied "frequent indigestion," "stomach, liver, or intestinal trouble," "asthma," and "shortness of breath." The service physician noted diagnoses of a right medial collateral ligament strain and patellofemoral syndrome as provided in April 1995, and noted complaints of constant right shoulder pain since 1992. In the accompanying medical examination form, the service physician documented normal examinations of the spine, upper and lower extremities, mouth, throat, lungs, and chest.

*In July 2000, the Veteran completed a "Persian Gulf Registry Code Sheet." At that time, he reported muscle aches, joint pain, spinal injury, neck pain, nasal congestion, and fatigue. He indicated that all conditions began during service. He also reported a smoking history of one-half pack of cigarettes per day for the preceding 15 years. Following examination, the VA physician provided diagnoses of cervical spine strain, bilateral knee strain, chronic rhinitis, and chronic fatigue syndrome. 

*Additional VA treatment records reflect that the Veteran sought treatment for joint pains at least since August 2000, acid reflux at least since November 2000, respiratory symptoms at least since August 2004, and fatigue at least since November 2005. 

*An October 2004 private treatment record reflects that the Veteran presented with symptoms including cough, nasal drainage, chills, body aches, and chest wall soreness. Upon examination, the private physician noted mild rhonchi, but no wheezing. The physician diagnosed rhinosinusitis and mild bronchitis.

*A March 2005 private treatment record reflects that the Veteran presented with upper respiratory tract symptoms including sinus congestion, nasal congestion, and a cough. He also reported a current smoking history of two-to-three packs "every couple of weeks." Upon examination, the private physician noted a faint end expiratory wheeze. The physician diagnosed rhinosinusitis and bronchitis with acute exacerbation.

*A June 2005 private chest X-ray report reflects central peribronchial thickening with mild hyperinflation "indicating in trapping due to reactive or chronic airways disease."

*A February 2007 private treatment record reflects that the Veteran reported "fairly significant arthritic symptoms involving both knees and ankles." The private physician provided diagnoses of right wrist carpal tunnel syndrome and polyarthralgia.

*Upon VA Gulf War examination in January 2010, the Veteran reported symptoms of multiple joint pains as beginning in 1994, respiratory symptoms (lung and nasal congestion) as beginning in the 1980s, symptoms of fatigue as beginning 1996, symptoms of acid reflux (heartburn and a sensation of burning at the back of his throat) as beginning in 1997, and intestinal symptoms (intermittent diarrhea and intestinal pain) as beginning in 2004 or 2005. Regarding his fatigue, the Veteran indicated that he was unsure if the fatigue was related to his mental health symptoms. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

5. After completion of the above and any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative, if any, should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




